 499325 NLRB No. 81SUNDOR BRANDS, INC.1The Respondent™s additional contention that the Regional Direc-tor™s certification of a unit which did not include the level 2 coordi-
nators was ‚‚in contravention of the spirit, if not the letter, of the
Board™s order™™ could not have been raised before the certification
issued and thus could not have been filed as a timely objection. This
contention, however, is without merit. The Board™s order denied re-
view of the Respondent™s request for review to the extent that that
request argued that a skilled maintenance unit was not appropriate;
and, by directing that the level 2 utilities coordinators vote under
challenge, the order put in question only whether they should be in-
cluded in that unit. Under standard Board practice, when a classifica-
tion of employees votes under challenge and their challenged ballots
would not be determinative of the election results, the ensuing cer-
tification contains a footnote to the effect that they are neither in-
cluded nor excluded. NLRB Casehandling Manual (Part Two) Rep-
resentation Proceedings, Sec. 11474. Even though there was no occa-
sion to resolve the issue in a ballot challenge hearing, the issue need
not stay unresolved. If the parties do not subsequently agree on
whether to add them to the unit, the matter can be resolved in a
timely invoked unit clarification proceeding. See Kirkhill RubberCo., 306 NLRB 559 (1992); NLRB v. Dickerson-Chapman, Inc., 964F.2d 493, 496Œ497, 500 fn. 7 (5th Cir. 1992), and cases there cited.2The Respondent proffers no evidence that this occurred.Sundor Brands, Inc. and International Union ofOperating Engineers Local 68 AFLŒCIO. Case22ŒCAŒ22239March 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and amended charge filed onAugust 28 and October 21, 1997, the General Counsel
of the National Labor Relations Board issued a com-
plaint on November 24, 1997, alleging that the Re-
spondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain and to furnish information following
the Union™s certification in Case 22-RC-11374. (Offi-
cial notice is taken of the ‚‚record™™ in the representa-
tion proceeding as defined in the Board™s Rules and
Regulations, Secs. 102.68 and 102.69(g); Frontier
Hotel, 265 NLRB 343 (1982).) The Respondent filed
an answer admitting in part and denying in part the al-
legations in the complaint.On January 5, 1998, the General Counsel filed aMotion for Summary Judgment. On January 6, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse and the General Counsel filed a reply.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information, but attacks the va-
lidity of the certification on the basis of the Board™s
unit determination and its Order permitting level 2 util-
ities coordinators to vote by challenged ballot in the
representation proceeding. In addition, the Respondent
denies that the requested information is relevant and
necessary to the Union™s role as bargaining representa-
tive.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. The Respondent contends that a special cir-
cumstance is presented by the delay (until after voting
had begun) in the parties™ receipt of the Board™s order
on request for review, which, inter alia, directed that
the five level 2 utilities coordinators be allowed to vote
only under challenge. The Respondent notes that onlyone challenged ballot was cast in the election and ar-gues that ‚‚it is likely that the remaining four Level II
utilities coordinator[s] had voted prior to the parties™
receipt of the Board™s Order.™™ The Respondent further
contends, in reliance on NLRB v. Lorimar Productions,Inc., 771 F.2d 1294 (9th Cir. 1985), and cases citedtherein, that the election was fatally flawed because the
voters cast their ballots ‚‚under the erroneous assump-
tion that they were voting for a unit that included the
Level II utilities coordinators.™™ For the following rea-
sons we reject the Respondent™s contentions.Because the Respondent failed to raise the issue ofthe belated receipt of the Board order in a timely filed
election objection, it is foreclosed from presenting it
now as a ‚‚special circumstance.™™ NLRB v. Aaron™sOffice Furniture, 825 F.2d 1167, 1170Œ1173 (7th Cir.1987).1In any event, even if the Respondent™s conten-tions were timely raised, we would find no merit to
them. First, even assuming all the level 2 utilities coor-
dinators had voted before the Board™s vote-under-chal-
lenge order was received,2their votes could not be dis-positive. The Respondent asserts, consistent with the
underlying representation case record, that there were
five level 2 utilities coordinators. The petitioner won
the election by a margin of 15 to 6, with one chal-
lenged ballot, so 5 more votes would not make a dif-
ference. Second, as for the Respondent™s ‚‚inaccurate
information™™ argument, nothing in Board precedent
supports it; and, unlike in Lorimar, the vote here wasnot close, and the classification of employees at issue
(representing approximately 20 percent of the employ-
ees in the unit in which the election was directed) was
not a substantial portion of the unit. Moreover, the
election was directed in a skilled maintenance unit
comprising five subclassifications, and the failure to
include employees in one of those five-the level 2 util-
ities coordinators-did not alter its essential character asVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00499Fmt 0610Sfmt 0610D:\NLRB\325.060APPS10PsN: APPS10
 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The Board has held that employee social security numbers arenot presumptively relevant and that the Union must therefore dem-
onstrate the relevance of such information. See, e.g., Dexter FastenerTechnologies, 321 NLRB 612 (1996); and Maple View Manor, 320NLRB 1149 (1996). Here, the record fails to indicate why the Union
wanted the social security numbers or otherwise establish the rel-
evance of the numbers. Accordingly, we cannot conclude that the
Respondent was obligated to provide the numbers to the Union. This
does not excuse the Respondent™s failure to supply all of the other
information requested by the Union, however. Such information is
clearly relevant, and the Respondent™s failure to provide the informa-
tion on request violated Sec. 8(a)(5) of the Act. See id.a skilled maintenance unit. There was therefore no sig-nificant change in scope and character of the unit. See
Toledo Hospital, 315 NLRB 594 (1994)(adding classi-fications to skilled maintenance unit did not signifi-
cantly alter scope and character); Morgan Manor Nurs-ing & Rehabilitation Center, 319 NLRB 552, 552Œ553(1995)(scope and character not altered by exclusion of
licensed practical nurses from service and maintenance
unit in which they constituted about 20 percent of the
unit total). We therefore find that the Respondent has
not raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941).We also find there are no factual issues warrantinga hearing regarding the Union™s request for informa-
tion. The complaint alleges, and the Respondent ad-mits, that the Union requested the following informa-
tion from the Respondent:1. A list of current employees including theirnames, dates of hire, rates of pay, job classifica-
tion, last known address, phone number, and so-
cial security number;2. A copy of all current personnel policies orprocedures;3. A statement of all company policies or pro-cedures other than those mentioned in Number 2
above;4. A copy of all company fringe benefit plansincluding pension, profit sharing, severance, stock
incentive, health and welfare, apprenticeship,
training, legal services, or any other plans which
relate to the employees;5. Copies of all current job descriptions;
6. Copies of any wage and salary plans;
7. Copies of all disciplinary notices, warningsor records of disciplinary personnel actions for the
last year.It is well established that, with the exception of em-ployee social security numbers, such information is
presumptively relevant for purposes of collective bar-
gaining and must be furnished on request.3The Re-spondent has not rebutted the presumption.Accordingly, we grant the Motion for SummaryJudgment and will order the Respondent to bargainwith the Union and to furnish the Union with the in-formation it requested, with the exception of employee
social security numbers.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in South Bruns-
wick, New Jersey, has been engaged in the processing
and distribution of juice beverages. During the 12-
month period preceding issuance of the complaint, the
Respondent, in the course and conduct of its business
operations, purchased and received at its South Bruns-
wick, New Jersey facility, goods and services valued
in excess of $50,000 directly from points outside the
State of New Jersey. We find that the Respondent is
an employer engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that the Union
is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 30, 1997, theUnion was certified on June 11, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full time and regular part time skilled mainte-nance employees including advanced maintenance
technicians, maintenance group leaders, electrical
and instrumentation technicians, and level 3 utili-
ties coordinators, employed by the Respondent at
its South Brunswick, New Jersey facility, but ex-
cluding all office clerical employees, all level 2
mechanical/electrical technicians, team coordina-
tors, industrial health and safety specialists, site
environmental leaders, risk management leaders,
level 1 technicians, and all other employees, pro-
fessional employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about June 25, 1997, the Union has requestedthe Respondent to bargain and to furnish information,
and, since about July 8, 1997, the Respondent has re-
fused. We find that this refusal constitutes an unlawful
refusal to bargain in violation of Section 8(a)(5) and
(1) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00500Fmt 0610Sfmt 0610D:\NLRB\325.060APPS10PsN: APPS10
 501SUNDOR BRANDS, INC.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™CONCLUSIONOF
LAWBy refusing on and after July 8, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union necessary and relevant requested
information, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested, with the exception of the social security
numbers.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Sundor Brands, Inc., South Brunswick,
New Jersey, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with International Union ofOperating Engineers Local 68 AFLŒCIO as the exclu-
sive bargaining representative of the employees in the
bargaining unit, and refusing to furnish the Union in-
formation that is relevant and necessary to its role as
the exclusive bargaining representative of the unit em-
ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full time and regular part time skilled main-tenance employees including advanced mainte-nance technicians, maintenance group leaders,electrical and instrumentation technicians, and
level 3 utilities coordinators, employed by the Re-
spondent at its South Brunswick, New Jersey fa-
cility, but excluding all office clerical employees,
all level 2 mechanical/electrical technicians, team
coordinators, industrial health and safety special-
ists, site environmental leaders, risk management
leaders, level 1 technicians, and all other employ-
ees, professional employees, guards and super-
visors as defined in the Act.(b) Furnish the Union information it requested June25, 1997, with the exception of the social security
numbers, that is relevant and necessary to its role as
the exclusive representative of the unit employees.(c) Within 14 days after service by the Region, postat its facility in South Brunswick, New Jersey, copies
of the attached notice marked ‚‚Appendix.™™4Copies ofthe notice, on forms provided by the Regional Director
for Region 22 after being signed by the Respondent™s
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since July 8, 1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalUnion of Operating Engineers Local 68 AFLŒCIO asVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00501Fmt 0610Sfmt 0610D:\NLRB\325.060APPS10PsN: APPS10
 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the exclusive representative of the employees in thebargaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to its
role as the exclusive bargaining representative of the
unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full time and regular part time skilled mainte-nance employees including advanced maintenance
technicians, maintenance group leaders, electricaland instrumentation technicians, and level 3 utili-ties coordinators, employed by Sundor Brands,
Inc. at our South Brunswick, New Jersey facility,
but excluding all office clerical employees, all
level 2 mechanical/electrical technicians, team co-
ordinators, industrial health and safety specialists,
site environmental leaders, risk management lead-
ers, level 1 technicians, and all other employees,
professional employees, guards and supervisors as
defined in the Act.WEWILL
furnish the Union the information it re-quested on June 25, 1997, with the exception of the
social security numbers.SUNDORBRANDS, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00502Fmt 0610Sfmt 0610D:\NLRB\325.060APPS10PsN: APPS10
